Citation Nr: 0414008	
Decision Date: 06/01/04    Archive Date: 06/10/04

DOCKET NO.  03-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals. 

2.  Entitlement to an increased evaluation for the residuals 
of a compression injury, T11-T12, with traumatic arthritis, 
currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had a period of active service from May 1952 to 
May 1954.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  This appeal is REMANDED 
to the RO via the Appeals Management Center (AMC) and VA will 
advise you if you are required to take further action.


REMAND

In an April 2004 communication, the veteran indicates that he 
prefers to attend an in-person Travel Board hearing instead 
of a previously requested videoconference hearing before the 
Board.  Accordingly, the Board will now remand these claims 
for compliance with this request.

The RO should schedule the veteran for a 
Travel Board Hearing, to be held at the 
RO in accordance with applicable 
procedures, and appropriately notify the 
veteran and his representative of the 
time and place to report for this 
hearing.  

Thereafter, subject to current appellate procedure, the RO 
should return the case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO must afford these claims expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

